DETAILED ACTION
Claim Interpretation
Claims 9-15, drawn to a computer program product comprising a computer readable storage medium, have been analyzed under 35 USC § 101. Paragraph 45 of specifications disclose “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. Therefore, claims 9-15 are interpreted as not to be construed as being transitory signals per se.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) limitations that fall under the grouping of abstract idea of “Certain Methods of Organizing Human Activity”, e.g. Concepts Relating To Managing Human Behavior (step 2A). The claim limitations merely recite various steps of human activity. This judicial exception is not integrated into a practical application because the claims are directed to an abstract idea with additional generic computer elements (e.g. processor, memory, computer storage medium, etc.), which are generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (step 2B). The claim(s) does/do not include additional elements that are sufficient to 
Specifically, each limitation in the claims can be performed by a human. A human can perform syntactic analysis on at least one fragment of a text, select predefined syntactic structure templates, detect semantic information in the selected text, match the template with the syntactic structure, and generate and output a meaning of the text. The use of a computing device and a natural language understanding application does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Furthermore, the dependent claims do not recite anything that would overcome the rejection under 35 U.S.C. 101. The dependent claims recite generic elements (e.g. constituents, dependency parser, linguistic analysis, neural networks), and provide definitions (e.g. sixty-four semantic primes, text file, audio file, image file, video file) that are not interpreted as significantly more.

Allowable Subject Matter
Claims 1-20 are not rejected with prior art and would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, and similarly regarding claims 9 and 16, the prior art of record, alone or in combination, fails to teach at least “selecting one or more predefined syntactic structure templates corresponding to said derived syntactic structure, wherein each of the predefined syntactic structure templates define different combinations of semantic primes and semantic features corresponding to said semantic primes for said derived syntactic structure; detecting semantic information in said fragment of text, wherein the semantic information comprises (i) at least one of the semantic primes and (ii) one or more of the corresponding semantic features; identifying one of the 
Dependent claims 2-8, 10-15 and 17-20 are dependent off claims 1, 9 and 16 respectively and would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
At best, Cheng et al (US 20140328570) teaches in ¶54-56 the system 100 maps the visual, audio, and/or textual features 220, 222, 224 to semantic concepts (using e.g., the concept model 136 and/or the mapping 140) at block 318. The system 320 merges the features 220, 222, 224 and semantic concepts at block 320 (using, e.g., the mapping 140) to formulate a semantic description of the event that the system 100 has determined is evidenced by the detected features.
At best, Mojsilovic et al (US 20030195883) teaches in ¶6 “techniques that allow a system to learn associations between semantic concepts and primitive features from user feedback”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN KY/Primary Examiner, Art Unit 2669